       Case: 3:19-mj-05355-JRK Doc #: 6 Filed: 10/03/19 1 of 1. PageID #: 135




                                         UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF OHIO
                        PASSPORT OR OTHER NON-CASH COLLATERAL RECEIPT #186




 Receipt of Passport or Other Non-Cash Collateral (Section 1)
 Name: Jery Edward Barton                                     Case Number:            3:19mj5355

 Address:                                                     Passport Number: 520052400

                                                              Country of Origin: United States
 Judge: Knepp
                                                                                                     C/:
                                                              Expiration Date:        July 10,2024
 DateRec'd: 10/3/2019

 Description of Property Other than Passport:




                                                                           y-K    m.7)
                                                                                  u

^ignaure of^dividual Surrendering Passport/Other              Clerk's Signature



                                                                     \\ric^ fp, .
 Print Name                                                   Print Name




                                 Original of Receipt Provided to Defendant or Individuai
                          / Surrendering Passport or Other Non-Cash Collateral

 Return of Passport or Other Non-Cash Collateral (Section 2)

 Date Returned:                                               Rec'd by:

                                                              Rec'd from:

 Purpose Returned:

 Address (If Mailed):




 Signature of Individual Retrieving Passport/Other            Clerk's Signature




 Print Name                                                   Print Name


 S;\Forms\Financla[\Passporl8\Passport Receipt Finable Form
